Title: To George Washington from Thomas McKean, William Jackson, and Francis Mentges, 6 March 1787
From: McKean, Thomas,Jackson, William,Mentges, Francis
To: Washington, George



Dear General,
Philadelphia March 6th 1787

In obedience to a resolve of the Standing-Committee of the Pennsylvania Society of the Cincinnati, we do ourselves the honor to inform your Excellency that your circular letter of the 31st of October last, addressed to the President of our State-Society, was laid before the Committee at their last meeting.

They desire to communicate their respectful thanks for the early information which you have been pleased to give of the triennial general-meeting—and to express, with heartfelt concern, their regret at the necessity, which induces your desire not to be re-elected to the Presidency.
While they admit the cogency of those reasons which are assigned for your determination—they lament, with the sorrow of sincere affection, that impaired health should be numbered among them—and they profer the prayer of grateful regard for its speedy restoration.
Your Excellency’s wishes will be intimated to our Delegates to the general-meeting—and your letter will be laid before a Meeting of the State-Society which is called on the 26th instant. With profound respect and attachment, We have the honor to be Your Excellency’s Most obedient, humble Servants

Thos McKean
W. Jackson
F. Mentges

